      Case 5:17-md-02773-LHK Document 785 Filed 11/07/18 Page 1 of 6



 1   Counsel Listed on Signature Page
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN JOSE DIVISION
11

12                                                Case No. 5:17-MD-02773-LHK
     IN RE QUALCOMM ANTITRUST
13   LITIGATION                                   JOINT CASE MANAGEMENT
                                                  STATEMENT
14
                                                  Date:     November 14, 2018
15                                                Time:     2:00 p.m.
                                                  Ctrm:     Courtroom 8
16                                                Judge:    Hon. Lucy H. Koh
17

18

19

20

21

22

23

24

25

26

27
28


                                                            JOINT CASE MANAGEMENT STATEMENT
                                                              Case No. 5:17-md-02773-LHK-NMC
          Case 5:17-md-02773-LHK Document 785 Filed 11/07/18 Page 2 of 6



 1            Pursuant to the Court’s October 22, 2018 Order Continuing Further Case Management

 2   Conference (MDL ECF No. 781), the MDL Plaintiffs (“Plaintiffs”) and Defendant Qualcomm

 3   Incorporated (“Qualcomm”) (collectively, the “Parties”) have met and conferred and hereby

 4   submit this Joint Case Management Statement, which reports on developments since the Parties

 5   filed their October 17, 2018 Joint Case Management Statement (MDL ECF No. 780).

 6   I.       ORDERS, PLEADINGS, AND MOTIONS

 7            On October 30, 2018, Plaintiffs filed a motion to approve the form and manner of class

 8   notice. MDL ECF No. 783.

 9            On October 24, 2018, Plaintiffs filed an answering brief to Qualcomm’s Rule 23(f)

10   Petition. On October 30, 2018, Qualcomm filed a motion for leave to file a reply in support of its

11   petition.

12   II.      EXPERT REPORTS

13            On October 26, 2018, Plaintiffs served Qualcomm with the expert reports of Dr. Kenneth

14   Flamm, Mr. Michael Lasinski, Professor Einer Elhauge, Dr. Robert Akl and Dr. William Wecker.

15   Qualcomm’s expert reports are due November 16, 2018.

16   III.     MEDIATION/ALTERNATIVE DISPUTE RESOLUTION

17            Further to the Parties’ July 25, 2018 ADR Status Report, Qualcomm and Plaintiffs

18   participated in mediation with Hon. Layn R. Phillips on October 31, 2018. The Parties did not

19   resolve the matter but will continue any further discussions through Judge Phillips.

20

21

22

23

24

25

26

27
28



                                                      1               JOINT CASE MANAGEMENT STATEMENT
                                                                        Case No. 5:17-md-02773-LHK-NMC
      Case 5:17-md-02773-LHK Document 785 Filed 11/07/18 Page 3 of 6



 1   Dated: November 7, 2018
                                              Respectfully submitted,
 2
                                               SUSMAN GODFREY LLP
 3

 4
                                        By:    /s/ Kalpana Srinivasan
 5                                             Kalpana Srinivasan
                                               Marc M. Seltzer
 6                                             Steven G. Sklaver
                                               Amanda Bonn
 7                                             Oleg Elkhunovich
                                               Krysta Kauble Pachman
 8                                             SUSMAN GODFREY L.L.P.
                                               1900 Avenue of the Stars, Suite 1400
 9                                             Los Angeles, CA 90067
                                               Telephone: (310) 789-3100
10                                             Facsimile: (310) 789-3006
                                               Email: ksrinivasan@susmangodfrey.com
11                                             Email: mseltzer@susmangodfrey.com
                                               Email: ssklaver@susmangodfrey.com
12                                             Email: abonn@susmangodfrey.com
                                               Email: oelkhunovich@susmangodfrey.com
13                                             Email: kpachman@susmangodfrey.com
14                                             Joseph Grinstein
                                               SUSMAN GODFREY L.L.P.
15                                             1000 Louisiana Street # 5100
                                               Houston, TX 77002
16                                             Telephone: (713) 651-9366
                                               Facsimile: (713) 654-6666
17                                             Email: jgrinstein@susmangodfrey.com
18                                             Joseph W. Cotchett
                                               Adam J. Zapala
19                                             Brian Danitz
                                               Mark F. Ram
20                                             Michael Montaño
                                               COTCHETT, PITRE & McCARTHY, LLP
21                                             840 Malcolm Road, Suite 200
                                               Burlingame, CA 94010
22                                             Telephone: (650) 697-6000
                                               Facsimile: (650) 697-0577
23                                             Email: jcotchett@cpmlegal.com
                                               Email: azapala@cpmlegal.com
24                                             Email: bdanitz@cpmlegal.com
                                               Email: mram@cpmlegal.com
25                                             Email: mmontano@cpmlegal.com
26                                             Plaintiffs’ Interim Co-Lead Counsel
27
28



                                          2               JOINT CASE MANAGEMENT STATEMENT
                                                            Case No. 5:17-md-02773-LHK-NMC
     Case 5:17-md-02773-LHK Document 785 Filed 11/07/18 Page 4 of 6


                                             HAGENS BERMAN SOBOL SHAPIRO
 1                                           LLP
 2

 3                                     By:   /s/ Steve W. Berman
                                             Steve W. Berman
 4                                           HAGENS BERMAN SOBOL SHAPIRO
                                             LLP
 5                                           1918 Eighth Avenue, Suite 3300
                                             Seattle, WA 98101
 6                                           Telephone: (206) 268-9320
                                             Facsimile: (206) 623-0594
 7                                           Email: steve@hbsslaw.com

 8                                           Jeff D. Friedman (173886)
                                             Rio S. Pierce (298297)
 9                                           HAGENS BERMAN SOBOL SHAPIRO
                                             LLP
10                                           715 Hearst Avenue, Suite 202
                                             Berkeley, CA 94710
11                                           Telephone: (510) 725-3000
                                             Facsimile: (510) 725-3001
12                                           Email: jefff@hbsslaw.com
                                             Email: riop@hbsslaw.com
13
                                             Plaintiffs’ Steering Committee
14
                                             CRAVATH, SWAINE & MOORE LLP
15

16                                     By:   /s/ Justina Sessions
                                             Gary A. Bornstein
17                                           Yonatan Even
                                             CRAVATH, SWAINE & MOORE LLP
18                                           Worldwide Plaza
                                             825 Eighth Avenue
19                                           New York, NY 10019
                                             Tel: (212) 474-1000
20                                           Fax: (212) 474-3700
                                             gbornstein@cravath.com
21                                           yeven@cravath.com
22                                           Robert A. Van Nest
                                             Eugene M. Paige
23                                           Justina Sessions
                                             KEKER, VAN NEST & PETERS LLP
24                                           633 Battery Street
                                             San Francisco, CA 94111-1809
25                                           Telephone: (415) 391-5400
                                             Facsimile: (415) 397-7188
26                                           rvannest@keker.com
                                             epaige@keker.com
27                                           jsessions@keker.com
28



                                         3             JOINT CASE MANAGEMENT STATEMENT
                                                         Case No. 5:17-md-02773-LHK-NMC
     Case 5:17-md-02773-LHK Document 785 Filed 11/07/18 Page 5 of 6


                                             Richard S. Taffet
 1                                           MORGAN, LEWIS & BOCKIUS LLP
                                             101 Park Avenue
 2                                           New York, NY 10178-0060
                                             Tel: (212) 309-6000
 3                                           Fax: (212) 309-6001
                                             richard.taffet@morganlewis.com
 4
                                             Willard K. Tom
 5                                           MORGAN, LEWIS & BOCKIUS LLP
                                             1111 Pennsylvania Ave. NW
 6                                           Washington, DC 20004-2541
                                             Tel: (202) 739-3000
 7                                           Fax: (202) 739 3001
                                             willard.tom@morganlewis.com
 8
                                             Donn P. Pickett
 9                                           Geoffrey T. Holtz
                                             MORGAN, LEWIS & BOCKIUS LLP
10                                           One Market, Spear Street Tower
                                             San Francisco, CA 94105-1126
11                                           Tel: (415) 442-1000
                                             Fax: (415) 442-1001
12                                           donn.pickett@morganlewis.com
                                             geoffrey.holtz@morganlewis.com
13
                                             Attorneys for Defendant Qualcomm
14                                           Incorporated
15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                         4            JOINT CASE MANAGEMENT STATEMENT
                                                        Case No. 5:17-md-02773-LHK-NMC
      Case 5:17-md-02773-LHK Document 785 Filed 11/07/18 Page 6 of 6



 1                                      FILER’S ATTESTATION

 2          I, Kalpana Srinivasan, am the ECF user whose identification and password are being used

 3   to file this Joint Case Management Statement. In compliance with Civil Local Rule 5-1(i)(3), I

 4   hereby attest that the signatories on this document have concurred in this filing.

 5

 6                                           /s/ Kalpana Srinivasan
                                             Kalpana Srinivasan
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



                                                       5                JOINT CASE MANAGEMENT STATEMENT
                                                                          Case No. 5:17-md-02773-LHK-NMC
